DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 21 December 2021 overcomes the rejection of 8 December 2021.  The 35 U.S.C. 112(a) rejection is overcome because the method of use claims reflect what is enabled.  The 35 U.S.C. 112(b) rejections are overcome because variable n is not part of the structure now and the use of the word “may” in the claims does not render the claims indefinite.  Due to the use of the word in the substituents attached to the ring, it is not controlling the ring structure that drives patentability.  Consequently the 112(b) rejection is dropped.  Newly amended claims 1-10, 13, 15, 18, 21, 22, 27, 30, 34, 35, 37-39, 41, 43, 45-50, 52, 54, and 56-68 are pending and examined on the merits.
Allowable Subject Matter
Claims 1-10, 13, 15, 18, 21, 22, 27, 30, 34, 35, 37-39, 41, 43, 45-50, 52, 54, and 56-68 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.